Order granting motion for substitution reversed on the law and the facts, without costs, and matter remitted to the Special Term (1) to take proof whether, in view *818of the separation agreement, the action for separation survived; (2) if it did, what services, if any, were rendered by the appellants in behalf of the respondent, and the reasonable value thereof; and (3) to make such an order as may be required in the interests of justice. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.